Motion to set aside an inquisition.
The defendant had executed a mortgage to the plaintiff for 3666 dollars and 67 cents, payable by instalments, the last whereof would not become due until the month of July next. Bonds had accompanied it, on one of which judgment had been entered, and a fi. fa. issued for 2000 dollars and interest from 1st July 1794. The jury in estimating the rents and profits, took the judgment only into consideration. They refused to consider the mortgage, all the periods of payment not being past, and therefore did not condemn the house and lot seized and taken in execution by the sheriff.
The court set aside the inquisition. They declared that all the instalments becoming due within the seven years next after the jurors holding the inquisition, ought to have been regarded by the jury when they formed their judgment. The term “reprizes,” in the act of assembly of 4 Annse, (Prov. Laws. 50,) clearly include mortgages.
Explained in 3 P. & W., 477.
Cited to show that if a judgment is not restrained for more than seven years by stay of execution, or a mortgage is due and payable -within four years, they both come within the meaning of the term reprises.
Mr. Hallowell, pro quer. Mr. Wells, pro defi
Mr. Tilghman, pro quer.
Messrs. Moylan and S. Levy, pro def.
Cited in 5 S. & R., 130; 8 S. & R., 501; 9 S. & R., 338; 4 Rawle, 290; 6 Wh., 422 ; 11 Pa., 385, to show that the doctrine of market overt does not exist in Pennylvania.